Citation Nr: 1727637	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from March and April  2009 rating decisions in which the RO denied entitlement to service connection for tinnitus and the petition to reopen the claim of service connection for bilateral hearing loss.  In February 2010, the Veteran filed a notice of disagreement (NOD) in February 2010.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

In March 2014, the Board reopened the Veteran's previously denied claim for  service connection for bilateral hearing loss, and remanded that de novo claim, as well as the claim for service connection for tinnitus,  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims on appeal (as reflected in a July 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration. 

In September 2016, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim,  (as reflected in a February 2017 SSOC) and returned these matters to the Board for further consideration. 

In February 2017, the Veteran submitted additional evidence, along with a written waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


For reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran claims that her bilateral hearing loss and tinnitus are related to her military service.  See Veteran's claim dated November 2008.  Specifically, she asserts that her disabilities are the result of her military occupational specialty (MOS) of a missile material management officer.  See, e.g., Informal Hearing Presentation, dated in May 2017; DD-214.  She explains that during the course of her service, she was located in the high noise environment of vehicle and weapons maintenance facilities and as an officer in charge of a firing range.  See Veteran's statement dated in April 2012.


The evidence of record includes multiple lay statements from the Veteran's  military colleagues, to include a retired Lieutenant Colonel, which  indicate that, during service, the Veteran was exposed to loud noise and experienced decreased hearing, and that she has had continued complaints of hearing loss since service.  See, e.g., W.A. Gibbs-Matthews's statement dated in September 2006; F.H. Staley's statement dated in February 2009; and retired Lieutenant Colonel A.K.'s statement dated in January 2009.

Additionally, in a November 2011 private treatment report, T.C. Frank, M.D., pediatric and adult ear nose and throat, documented the Veteran's MOS and noise exposure during service.  Dr. Frank  noted that during the Veteran's military service "[h]er work environment was in a building with excessively loud noises."  Dr.  Frank, stated  that the Veteran was "exposed to high levels of noise at workplace that is resulting in acoustic trauma and sensorineural hearing loss in both ears.  There does not appear to be any significant acoustic trauma outside of workplace that could have contributed to sensorineural hearing loss in both ears."

Pursuant to the September 2016 Board remand, in January 2017 the Veteran was afforded a VA examination to obtain medical opinions addressing the etiology of her bilateral hearing loss and tinnitus.  The examiner noted that the Veteran had bilateral hearing loss disability or VA purposes (see 38 C.F.R. § 4.85(a) (2016)), and tinnitus, but provided negative etiology opinions for both disabilities.   The VA examiner reasoned that the Veteran's service treatment record show no significant shifts in hearing thresholds and that hearing loss was not documented until many years after service.  The examiner also reasoned that the Veteran's "dip" in hearing thresholds are not indicative of hearing loss as a result of loud noise exposure.  Notably, the examiner found that tinnitus was a symptom associated with the Veteran's bilateral hearing loss.  

However, the January 2017 VA examiner did not consider the lay statements of record that document the Veteran's in-service noise exposure, in- service hearing loss complaints, and continuous complaints of hearing loss following service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Mariano v. Principi, 17 Vet.App. 305, 312 (2003) (holding that VA medical examiner's conclusions were of "questionable probative value" because examiner failed to consider certain information)."  Moreover, the January 2017 VA examiner did not consider the November 2011 statement of Dr. Frank, ,which suggests that the Veteran's hearing loss is related to her military service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

Accordingly, the Board finds that a remand is necessary to obtain an addendum opinions addressing the etiology of the Veteran's bilateral hearing loss and tinnitus based on consideration of all pertinent evidence of record-to particularly include  the above-noted lay statements of record and seemingly favorable medical evidence. 

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since April 2014.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA audiologist who evaluated the Veteran and provided opinions addressing the etiology of hearing loss and tinnitus in January 2017 
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an audiologist or appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and all lay assertions.

For each hearing loss and tinnitus, the audiologist/physician should render an opinion, consistent with sound medical judgment, and based on review of all pertinent lay and medical evidence, ,as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  a) had its onset during service, b) was  manifested to a compensable degree within the first post-service year; or c) is otherwise medically-related to in-service injury or disease, to particularly include in-service noise exposure.

In addressing the above, the audiologist/physician  must consider and discuss all relevant medical and other objective evidence of record - to include the November 2011  opinion of T.C. Frank, M.D. that  suggests that the Veteran's hearing loss is related to her military service.

The audiologist/physician must also consider and discuss all relevant lay statements-to include the Veteran's own assertions as to experiencing  in-service noise exposure, and as to the nature, onset and continuity of her  symptoms of diminished hearing since service; as well as the lay statements in this regard submitted on her behalf.  See, e.g., W.A. Gibbs-Matthews's statement dated in September 2006; F.H. Staley's statement dated in February 2009; and retired Lieutenant Colonel A.K.'s statement dated in January 2009.

In this regard, the audiologist/physician is advised that the Veteran is competent to report her noise exposure, symptoms and history, and her friends/ former military colleagues are competent to report their observations of the Veteran, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the audiologist/physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall l v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, notwithstanding any waiver), and legal authority.).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


